Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the drawings have been withdrawn in view of applicant’s amendment to the claims.

Allowable Subject Matter
Claims 1-2, and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-2, and 14-25 are directed to image rendering device, method, and non-transitory computer-readable medium comprising instructions executable by a processing resource. Claims 1, 18, and 22 identifies/identify the uniquely distinct features of “receiving, at a server, data indicative of print material consumption by an image rendering device for a period of time and an average time between two consecutive low-on-print material messages generated by the image rendering device; determining, based on the received data and the average time between two consecutive low-on-print material messages generated by the image rendering device, a first print material subscription plan, from amongst a plurality of print material subscription plans, for the image rendering device”. The closest prior art Tolia et al. (US 2018/0131831) teaches a printer that can .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675